Citation Nr: 9910487	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  98-01 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, her sons, and daughter



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from August 1939 to February 
1962; he was a prisoner of war (POW) of the Imperial Japanese 
government from May 1942 to September 1945; he died in 
February 1997 at age 78.  This matter comes to the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Denver Regional Office (RO) August 1997 rating 
decision which denied the appellant's claim of service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  At the time of his death in February 1997, the veteran 
was service-connected for numerous disabilities, including 
status post myocardial infarction, coronary artery disease 
and history of beriberi heart disease, and malnutrition 
incurred during his long period of captivity by the Japanese 
in World War II; a combined rating of 70 percent was in 
effect at the time of his death.

2.  The evidence of record establishes that the veteran's 
service-connected disabilities incurred as a result of his 
POW experience, including status post myocardial infarction, 
coronary artery disease and beriberi heart disease and 
residuals of malnutrition, were contributory causes of his 
fatal ruptured abdominal aortic aneurysm.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the appellant's favor, 
the veteran's service-connected cardiovascular disabilities 
and residuals of malnutrition contributed substantially and 
materially to cause his death.  38 U.S.C.A. §§ 1110, 1310, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.310, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  In the event the veteran is a 
former POW, service connection may be established for certain 
diseases listed in 38 C.F.R. § 3.309(c), if the pertinent 
disability becomes manifest to a compensable degree at any 
time after service.  38 U.S.C.A. § 1112(b); 38 C.F.R. 
§ 3.309(c).  

To establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  
38 U.S.C.A. § 1310.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(1), (3).  

The veteran died on February [redacted], 1997 at age 78.  The 
death certificate lists the immediate cause of death as ruptured 
abdominal aortic aneurysm, with a time of onset of 3 hours 
prior to death; conditions contributing to death but not 
related to cause of death are listed as hypertension and 
chronic obstructive pulmonary disease (COPD); the death 
certificate reveals that no autopsy was performed.  

During the veteran's lifetime, service connection was in 
effect for the following disabilities:  Chronic psychiatric 
disability (dysthymic disorder, obsessive/compulsive 
disorder, and post traumatic stress disorder), rated 50 
percent disabling; status post septal myocardial infarction 
and coronary artery disease with history of beriberi heart 
disease, rated 30 percent disabling; traumatic arthritis of 
the knees, rated 10 percent disabling; and left ear hearing 
loss, peptic ulcer disease, hemorrhoidectomy residuals, 
headaches secondary to nervous tension, burn scars on the 
left hand, post operative cyst removal on the left leg, 
alopecia areata, and residuals of malnutrition, each rated 
noncompensable.  A combined 70 percent rating was in effect 
since June 1995 (by virtue of a March 1996 RO rating decision 
granting service connection for status post septal myocardial 
infarction and coronary artery disease with history of 
beriberi heart disease, assigning it a 30 percent rating).  

The veteran's service medical records reveal that he was a 
POW of the Japanese from May 1942 to September 1945 where he 
was subjected to, among others, severe malnutrition and 
vitamin deficiency.  On service retirement medical 
examination in September 1961, he was noted to have had a 
multitude of symptoms including, among others, shortness of 
breath, dizziness, nervousness, and tension.

Post-service clinical records and numerous VA medical 
examinations performed in conjunction with the veteran's 
service connection and periodic increased ratings claims, 
reveal frequent and extensive treatment associated with 
various disabilities.  As reflected by several RO rating 
decisions between April 1970 and March 1996, many of his 
disabilities and illnesses were found to have developed as a 
result of maltreatment, deprivation, malnutrition and 
vitamins deficiency to which he was exposed while a POW.  As 
noted above, as recently as March 1996, service connection 
was granted for status post myocardial infarction and 
coronary artery disease with history of beriberi heart 
disease, and a 30 percent rating was assigned.  That decision 
was based on clinical evidence documenting that he had a 
myocardial infarction on or before July 15, 1994, and a 
showing of a diagnosis of coronary artery disease and 
supraventricular and ventricular premature contractions; it 
was found that such disabilities developed as a result of 
beriberi heart disease experienced while a POW (based on, 
among other things, his reports of swelling in the legs and 
feet experienced in captivity).

In his July 1988 former POW medical history questionnaire, 
the veteran indicated that he was forced to endure various 
deprivations and hardships during his more than 3 years of 
captivity during World War II, including severe malnutrition 
and torture.  During his captivity, he reportedly experienced 
numbness and weakness in his extremities, diarrhea, jaundice, 
fever, swelling in the joints, and swelling of his legs and 
feet; he indicated that he acquired dysentery, malaria, 
vitamin deficiency, pellagra, and beriberi while a POW, 
noting that his weight was always low since World war II and 
overall health was poor.  On medical examination, 
malnutrition with residual low body weight was diagnosed.

VA and private medical records from September 1978 to January 
1996 include a May 1989 chest X-ray study showing evidence of 
old granulomatous disease and mild arteriosclerotic changes 
in the aorta with tortuosity; in November 1989, the aorta was 
mildly dilated and tortuous.  In July 1990, he was briefly 
hospitalized at the Presbyterian Aurora Hospital due to 
exacerbation of his COPD, manifested by shortness of breath.  
His employment history reportedly included loading and 
unloading coal and work in a steel factory.  X-ray study of 
the chest revealed hyperlucent lung fields, flattened 
diaphragms, small cardiac silhouette, a calcified granuloma 
in the right upper middle lung field, and calcified right 
perihilar nodes.  Electrocardiogram (EKG) study revealed a 
sinus rhythm with a short premature interval and occasional 
premature ventricular contraction and evidence of left 
ventricular hypertrophy versus strain.  

On VA medical examination in August 1990, the veteran 
indicated, in pertinent part, that COPD was diagnosed in 
1989; he indicated that he had a long history of smoking but 
indicated that he was exposed to coal and steel mill dust 
while a POW, attributing his current lung problems to such 
POW experience.  (The Board notes that service connection for 
lung disease and COPD was denied by November 1990 RO rating 
decision, finding that the evidence of record was 
insufficient to show that his pulmonary disability was 
related to POW experiences as opposed to his long history of 
smoking).

On VA medical examination in January 1996, it was indicated 
that the veteran had a history of beriberi heart disease, 
malaria, and multiple vitamin and mineral deficiencies while 
a POW, but that his overall condition significantly improved 
within 2 years after liberation.  Reportedly, he had a long 
history of smoking up to 3 packs of cigarettes per day but 
denied experiencing chest pain, coronary artery disease, or 
valvular heart disease.  The examiner's review of clinical 
studies of record revealed that he had COPD and questionable 
pulmonary hypertension, premature ventricular contractions 
and premature supraventricular complexes, a left anterior 
fascicular block, and an old (prior to 1994) septal infarct.  
Coronary artery disease with EKG evidence of old septal 
myocardial infarction and both supraventricular and 
ventricular premature contractions were diagnosed.  The 
examiner indicated that the veteran suffered terrible 
deprivations, including malnutrition and vitamin 
deficiencies, while a POW; although he was not symptomatic 
from ischemic heart disease/coronary artery disease, EKG 
study documented an old septal myocardial infarction.  

VA medical treatment records from January 1996 to January 
1997 reveal, in pertinent part, that the veteran obtained 
medical consultation associated with aortic insufficiency on 
January 31, 1997.  During the consultation, he indicated that 
his respiratory symptoms had improved, he did not have 
increased shortness of breath, and was able to walk 8 blocks 
without stopping.  Initial blood pressure reading on 
examination was 180/106; (apparently) re-checked blood 
pressure was 174/104 in the left arm and 168/104 on the 
right; cardiovascular examination revealed a regular rate and 
rhythm with occasional ectopy; S1 and S2 sounds were normal, 
but there was a positive II/IV diastolic murmur heard over 
aortic area and over the apex.  Cardiac echogram study 
revealed normal left and right ventricular and atrial size 
with moderate left ventricular systolic dysfunction, grossly 
normal valves, mild to moderate aortic insufficiency, mild 
tricuspid and mitral regurgitation, and trace of pulmonic 
insufficiency.  Clinical assessment was that he had 
hypertension (but it was noted that it would not be treated 
at this time) and asymptomatic aortic insufficiency.  

A January 31, 1997 paramedic report of emergency response to 
the appellant's 911 call indicates, in pertinent part, that 
on initial evaluation and review of systems, the cardiac 
monitor showed sinus arrhythmia with premature atrial and 
ventricular beats.  The veteran was taken by ambulance to 
University Hospital.

January 31, 1997 medical records from University Hospital 
reveal that the veteran's admission was precipitated by a 
syncopal event with unresponsiveness; reportedly, he 
collapsed and became unresponsive at dinner; paramedics 
reportedly found him unconscious and unresponsive but, after 
an intubation attempt, he became awake, responsive, and 
alert.  His medical history was reportedly remarkable for 
atrial flutter and emphysema.  On examination, his heart was 
"irregularly irregular" and S1 and S2 sounds were distant, 
but there were no murmurs or rubs; abdomen was distended and 
diffusely tender; pulses were symmetric in the femoral and 
dorsalis pedis areas but were markedly decreased in the lower 
extremities; the extremities were mottled and cool.  The 
examiner's clinical impression was ruptured abdominal aortic 
aneurysm and syncope.  The veteran expired on February [redacted], 
1997.

A February 4, 1997 Death Summary report from the University 
Hospital reveals that, during his emergency room treatment on 
January 31, 1997, the veteran's systolic blood pressure 
ranged from 75 to 80 despite vigorous resuscitation with 
blood products and several liters of crystalloid.  An 
ultrasound study revealed a 6.5 centimeters abdominal aortic 
aneurysm without free food in the abdomen; a computerized 
tomography study showed that the aneurysm was ruptured and 
had a large retroperitoneal hematoma.  No surgical procedures 
were performed prior to death because his operative mortality 
was nearly 100 percent.

In August 1997, the appellant, the veteran's surviving 
spouse, submitted to the RO a written statement suggesting 
that abdominal aortic aneurysm, causing the veteran's death 
in February 1997, was precipitated by his overall poor health 
and cardiovascular disease.  She contended that, because he 
was a former POW who was service-connected for disabilities 
including ischemic heart disease as a residual of beriberi 
and residuals of malnutrition, service connection for the 
cause of his death was warranted.  In support of her claim, 
she submitted copies of several medical articles, describing 
the short- and long-term effects of malnutrition and vitamin 
deficiency on a person's health.  Specifically, the 
aforementioned articles indicate that prolonged malnutrition 
and vitamin deprivation (for a period of at least 3 months) 
may cause cardiovascular diseases including beriberi heart 
disease, which in turn is a well-recognized cause of high-
output failure (which is a consequence of profound peripheral 
vasodilation).  In addition, they indicate that 
arteriosclerosis and hypertension are the most common causes 
of aneurysms (the risks of aortic aneurysms is also increased 
by smoking), describing, in general terms, the etiology of 
arteriosclerosis and hypertension.  

At a January 1998 RO hearing, the appellant and her children 
and a son-in-law testified, essentially, that the veteran's 
abdominal aortic aneurysm which caused his death in February 
1997, was the result of malnutrition and vitamin deficiency 
while a POW during World War II, both of which conditions 
contributed to his overall poor state of health and to the 
onset of various malnutrition- and vitamin deficiency-related 
diseases.  They suggested that although service connection 
for hypertension or abdominal aortic aneurysm was not in 
effect at the time of the veteran's death, such disabilities 
should in fact have been service-connected because they were 
linked to his POW experiences.  They indicated that during 
the veteran's brief hospitalization immediately prior to his 
death, the doctors were of the opinion that surgery was not 
advisable because of his weak heart.  

At a January 1999 Travel Board hearing, the appellant and her 
son testified that the veteran's health was always poor ever 
since he was a POW, but that he never complained about his 
state of health.  They stated their belief that his aortic 
aneurysm ruptured, causing death, because of the long history 
of heart disease and the numerous deprivations and hardships, 
including food deprivation and vitamin deficiency, which he 
endured as a POW in World War II.  

On full review of the evidence of record, as discussed above, 
the Board finds that the veteran's service-connected 
disabilities incurred during his long captivity at the hands 
of the Japanese in World War II were a substantial and 
material contributory factor leading to the fatal aortic 
aneurysm rupture; the evidence of record shows unequivocally 
that he was forced to endure severe hardship while a POW, 
which had a significant and lasting (life-long) effect on his 
general state of health and the development of various 
cardiovascular symptoms and disabilities.  Although the 
principal cause of his death was a ruptured aortic aneurysm 
(with a 3-hour interval between the rupture and death) and 
service connection was not in effect for aortic aneurysm, 
service connection was in effect for status post myocardial 
infarction, coronary artery disease, and beriberi heart 
disease; during his life, he received intermittent treatment 
and underwent numerous examinations associated with his 
cardiovascular disease and symptomatology; arteriosclerotic 
changes of the aorta were shown in May 1989, and a mildly 
dilated aorta was evident in November 1989.  

Moreover, during the veteran's lifetime, service connection 
was in effect for residuals of malnutrition.  Although that 
disability was rated noncompensable since it was initially 
established by December 1988 RO rating decision, malnutrition 
residuals (consistently shown to have been associated with 
low body weight and involving active processes affecting 
vital organs, i.e. the heart and coronary artery) together 
with the service-connected cardiovascular diseases (rated 30 
percent disabling), are likely to have contributed 
substantially and materially to the fatal rupture of his 
aortic aneurysm.  38 C.F.R. § 3.312(c)(3).

Consequently, with resolution of the benefit of all doubt in 
the appellant's favor, the Board finds that the veteran's 
service-connected disabilities, incurred while he was a POW 
for more than 3 years during World War II, contributed to the 
cause of his death.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

